DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Claims 13-15, 17-18, and 20-24 remain withdrawn from consideration.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cooling system that removes heat from the lower extended muffle structure” (claim 12).  “System” is a generic placeholder for means and “cooling’ and “removes heat…” are functions linked to the generic placeholder.  ‘Multiphase’ does not serve do define structure.
And ”a heating apparatus at least partially disposed around the bell forming a furnace, the heating apparatus including a heated portion disposed around the bell and a muffle portion that extends about a periphery of the glass tubing and is located below the heated portion” (claims 1 and 25) has a generic placeholder (“apparatus”) for means  which is linked to function of “heating”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The MPEP at 2111.04 includes the following. 
2111.04    "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses [R-10.2019]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) "whereby" clauses. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

The ’wherein’ clauses of claims 1 and 25 (i.e. lines 11-18 of each) are understood to relate to suggestions related to intended use.  And the (suggestive/intended use) limitations within the wherein clauses that are referenced in dependent claims as well as ‘wherein’ clauses of dependent claims) are also considered to be suggestive/optional unless otherwise indicated.   There is nothing suggesting Applicant didn’t intend to use ‘wherein’ clauses to denote suggestions.   Most significantly the ‘wherein’ clause recites “as the glass tubing moves from a vertical orientation to a horizontal orientation”; the claim does not provide any structure for changing orientations.  Figures 1, 2A, 2B, 2C, 3, 4A, 4b, 4c, 4d, 8A, 8B, 8C,  8D appear to be directed to embodiments where the tubing remains in a vertical orientation without moving to a horizontal orientation.  Examiner seems no basis to conclude Applicant intends claim 1 to exclude these embodiments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: See the grounds for objection  at page 2 of the 5/24/2021 Office action.  See the attached PTO-324 which explains why the prior amendment to the specification was not entered.  The time periods mentioned in the attached PTO-324 may be ignored in lieu of the Period set in the attached PTO-326.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-12 and 25-26, 29, 30 and 32-353are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Indefinite claim language is: “”the lower extended muffle structure extending about the periphery of the glass tubing to manage convective airflow therethrough”  of claim 1, lines 8-10 and claim 25, lines 8-10.   This limitation is unclear because this limitation merely states a function (managing convective airflow) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e. the tank, bell, heating apparatus, heated portion, muffle portion, lower extended muffle structure, vertically extending portion, horizontally extending portion, support structure or the support, so it is unclear whether the function requires some other structure or is simply a result of operating the lower extended muffle structure in a certain manner.  Examiner could find no disclosure how any convective airflow going through the lower extended muffle structure might be considered to be managed or not managed so that one might determine whether a particular structure does or does not manage airflow.  Even if one infers that Figure 2C shows a managed airflow through the structure, it is not at all clear that 2A-2B show a lower extend muffle structure with airflow therethrough.  Figure 2A seems to show turbulence within the lower extended muffle structure.   Moreover such examples do not appear to be sufficient to inform one how the structure performed the function.   [0057] discloses a method with the variation is less than 0.1 C; the method involves a step of keeping the glass temperature constant: the claims do not include any structure which keep the glass temperature constant.  Also there is no indication of the air temperature; the claim does not recite structure for controlling air temperature.  It seems that one of ordinary skill would expect that there would be more or less convective airflow depending upon the temperature difference between the glass and the air temperature.   A lower extend muffle structure that is able to manage convective airflow when the temperature difference between the glass and the air is 10 C, but might not be able to manage convective airflow when the differential is 1000C.
A suggestion for how applicant could resolve the unclear boundaries is: amending the claims to specify how the convective airflow is managed by specifying a particular structure that manages convective provided such an amendment is supported by the specification.  For example, the amendment could specify the particular structure that performs the function ( e.g. an airflow manager)  if such is supported by the specification.   Such an amendment when interpreted in view of the specification would inform one of ordinary skill  of the metes and bounds of the functional limitation.
See MPEP 2173.05(g) which indicates three other ways that an applicant may resolve ambiguities of a functional limitation.  

Indefinite claim language is: “”the lower extended structure provides a glass temperature verses distance from the bell of at most 0.5 degrees“ of claims 5 and 29.   This limitation is unclear because this limitation merely states a function (providing a variation) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e. the tank, bell, heating apparatus, heated portion, muffle portion, lower extended muffle structure, vertically extending portion, horizontally extending portion, support structure or the support, so it is unclear whether the function requires some other structure or is simply a result of operating the lower extended muffle structure in a certain manner.  [0057] discloses a method with the variation is less than 0.1 C; the [0057] method involves [a step of] keeping the glass temperature constant: the claims do not include any structure which keep the glass temperature constant.  Also there is no indication of the air temperature.  If the air temperature difference is 300 C, one might expect much lower variations from those shown in figure 3 if the temperature difference was reduced or increased. 
A suggestion for how applicant could result the unclear boundaries is: amending the claims to specify how the glass temperature variation provided at most 0.5 C over time such as by specifying a particular structure that limits the   variation provided such an amendment is supported by the specification.  For example, the amendment could specify the particular structure that performs the function ( e.g. a variation provider)  if such is supported by the specification.   Such an amendment when interpreted in view of the specification would inform one of ordinary skill  of the metes and bounds of the functional limitation.  
See MPEP 2173.05(g) which indicates three other ways that an applicant may resolve ambiguities of a functional limitation.  

Claim limitation “cooling system that removes heat from the lower extended muffle structure”  (claim 12) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  [0066] describes a cooling ‘system’ rather than ‘apparatus’ and recites a function of removing heat from the tube rather than the from the muffle structure.  It is unclear if the structure at [0066] is the corresponding structure because if there is a link it is unclear.   The use of different terminology and different structure cooled suggests they are not the same.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both a plot in figure 3 and muffle portion in figures 13-14.  
“168” has been used to designate both a sidewall (figure 5) and a heating apparatus in figures 13-14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10, 25—27 and 29 and 34  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Horn 2009/0064715.

1. (Currently Amended) A glass tube manufacturing apparatus for manufacturing glass tubing, comprising:

Claim 1: see figure 1 of Horn which shows the glass tube manufacturing apparatus.  

 a glass delivery tank with molten glass, the glass delivery tank having a bottom opening;

Feature 1 anticipates is the glass delivery tank having a bottom opening.  

 a bell having an upper portion with an outer diameter located at the bottom opening;


Feature 9 is the bell: figure 1 shows the upper portion with an outer diameter in at the bottom opening of the delivery tank 1.

 a heating apparatus at least partially disposed around the bell forming a furnace, the heating apparatus including a heated portion disposed around the bell and a muffle portion that extends about a periphery of the glass tubing and is located below the heated portion;

	The combination of 13, 8, 6, 15 and associated structure is a heating apparatus.  13 is the heated portion; ‘heated’ is understood to serve as a label.  15 is the muffle portion.  The word ‘muffle’ is understood to be a label there being no ‘muffle’ required or a muffle function required.    

 and a lower extended muffle structure that extends downwardly from the muffle portion, the lower extended muffle structure extending about the periphery of the glass tubing to manage convective airflow therethrough, 

Numeral 25 points to the lower extended muffle structure.  The language “to manage convective airflow therethrough” is understood to be an inherent property.  Because any airflow through anything tangible would inherently be managed by the tangible feature.  Moreover convective air relates to a method of use.  Horn uses forced hydrogen flow.  The claim does not require anything that causes air to flow. 

wherein the lower extended muffle structure includes 
a vertically extending portion and a horizontally extending portion both extending about the periphery of the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation, 

the lower extended muffle structure  supported by a support structure comprising a support supporting the lower extended muffle structure around the glass tubing, the lower extended muffle structure having a circular cross-section and having a maximum distance from the glass tubing of no more than a preselected distance along an entire length of the lower extended muffle structure.  

As indicated above this ‘wherein’ language is understood to be suggestions related to intended use.  It recites that “vertically extending portion and a horizontally extending portion both extending about the periphery of the glass tubing as the glass tubing moves from a vertical orientation to a horizontal orientation”.  However claim 1 does not require any structure serving cause or otherwise require the tubing to move from a vertical orientation to a horizontal orientation.  The ‘wherein’ clause is silent about any ‘extending portion’ for an apparatus where the glass tubing does not move from a vertical orientation to horizontal orientation, such as in Horn and apparently in Applicant’s embodiments of figures 1, 2 A-C, 4 A-D and 8 A-D.  In particular for claim 5 which [0057] links to the invention of figures 3 and 2A-C.

2. (Original) The glass tubing manufacturing apparatus of claim 1, wherein the lower extended muffle structure is formed separately from the heating apparatus and is connected to the muffle portion.  


It would have been obvious to connect the muffle structure 25 to the muffle portion 15 so as to prevent the structure from falling.  The muffle structure can be considered to be ‘formed separately’ from the apparatus because there is nothing suggested any step of forming them together (either in time or space); they are indistinguishable from a muffle structure and apparatus that were formed separately.   The claim is directed to structure, not a method of forming the structure. 

3. (Currently Amended) The glass tubing manufacturing apparatus of claim 1, wherein the lower extended muffle structure is formed of a 

Claim 3: it is inherent that the 25 comprises a fabric/structure.  The words fabric and structure are synonyms.  [0060] of Horn teaches the bore of 7 is 200mm diameter.  One of ordinary skill would immediately envisage that the bore of 25 is substantially about 200 mm, meaning the actual distance can be no more than 20 cm ( about 7.9 inches)

5. (Original) The glass tubing manufacturing apparatus of claim 1, wherein the lower extended muffle structure provides a glass temperature variation versus distance from the bell of at most 0.5 degree C over time.  
Claim 5: The providing is understood to be an intended use. If the tank supplies glass has a variation of 0 C over time, then one can expect the tube’s variation a very short distance from the bell would also have variation of 0 C.  As shown by Applicant’s figure 3 all of the trials have a variations of less than 0.5 C at a distances of 0-250mm. 
Claims 10 and 34: Horn figure 1 shows that 25 (the muffle structure) has a smaller inner diameter (than muffle portion 15).
Claims 25—27 and 29 has the same limitations or substantially the same limitations as claims 1-3 and 5, and are anticipated for the same reasons that claims 1-3 and 5 are.

Claims 6, 8-12, 30, 32-35 and 1-3, 5, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn 20090064715 as applied to claims 1 and 25 as applied above and in view of Cooke 2958160. 
Claim 6:   Horn does not have a cover plate covering a bottom opening of the muffle portion.  Cooke discloses a tubing drawing alley with an enclosure 11 connected to a muffle D(30) : See figure 1 col. 5, lines 26-45.  Cooke discloses that to make tubing without variations in wall thickness and/or diameter it is ‘necessary’ prevent air currents from contacting the molten glass (col. 2, lines 22-50). Cooke also discloses that the invention requires the combination of the muffle and a ‘completely closed alley” (col. 13, lines 54-62).  Figure 1 of Cooke shows a series of three muffle structures B, C and D, followed by enclosure 11 (col. 5, lines 32-45).  Cooke also discloses that the invention requires the combination of the muffle and a ‘completely closed alley” (col. 13, lines 54-62) so as to prevent access to transient air currents or drafts.  Cooke has plate/wall 32 (figures 7 and 1, col. 5, lines 53-67) along with other walls/plates 36, 37 to divide the furnace into zones (sentence bridging cols. 5-6). It would have been obvious to provide additional enclosing structure below  25 to create a completely closed (vertical) alley to prevent air currents or drafts from impinging the tube while it is being formed.  IT would have been further obvious to provide a horizontal plate  with a hole between alley sections so as to reduce heat transfer from one zone to the other thus promoting consistent temperature profiles along the length.  One can consider the bottom most section to be the ‘lower extended muffle structure’ and the section above it as the muffle portion with a cover plate covering the bottom open of the muffle portion. 
This combination does not propose adding the Cooke horizontal structure to the Horn vertical structure, but rather using the Cooke teachings to modify the Horn apparatus to provide (vertical) enclosures in series to the Horn structure.
Claim 8: Horn figure 1 is somewhat suggestive of a cover plate at the bottom of the apparatus.  As discussed above with regards to figure 6: it would have been obvious to have a cover plate over with a hole at the bottom of the apparatus so as to reduce the access of transient flows to the drawing process. 
Claim 9: it would have been obvious to have a structure as long as necessary to permit the glass to cool to a solid structure, depending upon the diameter of the tube and the rate of draw. 
Claims 10-11: Cooke figure 1 shows enclosure 11 with tapering cross section.  Figure 3 of Cooke which shows a different (additional) taper in 11.  It would have been obvious to use tapering enclosure lengths with Horn apparatus so as to reduce material costs and reduce the footprint of the apparatus. 
Claim 12:  Horn does not appear to each the cooling system.  One can consider that 14 with 128 to be the cooling system because removes heat from the apparatus because the tube is hot and removal of the tube results in removal of its heat.  Also one can consider the wall structure 113 is inherently capable of removing heat via conduction to ambient.  If the term ‘multiphase’ is considered limiting: it would have been obvious to use a multiphase electrical motor to power 128 of Cooke, so as to ensure to supply sufficient torque to the structure. 
Claims 30, 32-35 has the same limitations or substantially the same limitations as claims 6, 8-10 have, and would have been obvious for the same reasons or substantially the same reasons that  claims 6-10 would have been.                                                                                                                                                                                                      

Claims 1-3, 5 and 25-27 and 29 are included in this rejection because Cooke teaches (col. 7, lines 32 to 49) that ‘any variation in temperature’ will result in changes in the tube dimensions.  Thus it would have been obvious to have a temperature variation of 0 degree over time so as to prevent variations in the tube (see claims 5 and 29).  Cooke reasonably teaches (e.g. col. 13, lines 54-75) the invention would manage/prevent airflow substantially the same currently recited in claim 1, lines 9-10.  
Claims 3 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn as applied to claims 1 AND 25 above, and further in view of Yoshimura 5017209.
Horn does not disclose a cloth fabric.  Yoshimura discloses it is known to use ceramic felt to reduce heat loss.  It would have been obvious to include felt on the drawing alley walls so as to reduce heat loss and/or reduce thermal fluctuations.

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 
It is argued that the claims have no use of the term “optional” or optional language such as “may” or “can”.  Examiner disagrees because (as indicated above) the Office recognizes that Applicants can use ‘wherein’ clauses to provide optional features.  Applicant’s ‘wherein’ clause in the independent claim do not require the apparatus to comprise ‘support structure’ or any structure  which causes tube to move to a horizontal orientation.  The specification at page 15, line 2 recites the structure 22 ‘may use’ support structure 212; this further suggests support structure 212 relate to an intended/optional use. 
It is argued support for the 15 inch limitation can be found at [0063] (sic [0064]).  This is not persuasive because the paragraph indicates a maximum distance is 15 inches.   The claim requires a preselected distance.  The distance shown in figure 7 is not reasonably a preselected distance because that distance would change with the size of the tubing made and thus not preselected.  
It is argued that that the ‘cooling apparatus’ has been replaced by ‘multiphase cooling system’.  The relevance of this is not understood.  The word ‘system’ is a generic placeholder for ‘means’ and claim 12 links the function “removes heat from the lower extended muffle structure” without providing structure capable of performing the entire function 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otter and Mundy are cited as being of general interest.

This is the last Office action from nearly-retired Examiner Hoffmann.  Any attempt to contact him about this application would only result in disappointment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Supervisory Patent Examiner Alison Hindenlang.  She can be reached at 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741